 Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.977 Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF UTAH
                             CENTRAL DIVISION

IHC HEALTH SERVICES, INC., d/b/a             )
INTERMOUNTAIN MEDICAL                        )
CENTER,                                      )
                                             )
      Plaintiff,                             )
                                             )      CIVIL ACTION FILE NO.
v.                                           )      2:18-cv-667-BSJ
                                             )
SHA, LLC, d/b/a FIRSTCARE HEALTH             )
PLANS,                                       )
                                             )
      Defendant.                             )

                         DEFENDANT SHA, LLC’S
                     MOTION FOR SUMMARY JUDGMENT

      Defendant SHA, LLC d/b/a FirstCare Health Plans (“Firstcare”) moves for

summary judgment under Fed. R. Civ. P. 56 on all of Plaintiff IHC Health

Services, Inc.’s ERISA claims.      The undisputed material facts show that (1)

Plaintiff lacks standing to sue under ERISA because it never received a valid

assignment of any rights or benefits from FirstCare member L.R., (2) FirstCare did

not abuse its discretion when determining how much to pay on the health insurance

benefit claims at issue, (3) Firstcare has already paid Plaintiff the full amount

allowed under the applicable Evidence of Coverage for the health insurance benefit

claims at issue, (4) Plaintiff’s claim under 29 U.S.C. § 1132(a)(2) fails as a matter
 Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.978 Page 2 of 20




of law because Plaintiff is not seeking any remedy on behalf of an ERISA plan, (5)

Plaintiff’s claim under the catch-all provision of 29 U.S.C. § 1132(a)(3) fails as a

matter of law because Plaintiff is already asserting claims under §§ 1132(a)(2) and

(a)(3) and Plaintiff is not seeking any equitable relief; and (6) Plaintiff’s claim

under § 1132(c) fails because FirstCare is not the Plan Administrator. The Court

should therefore grant FirstCare’s Motion, enter judgment against Plaintiff on all

claims, award Firstcare its reasonable attorneys’ fees and costs, and award

Firstcare any other relief the Court deems just or proper.




                                         -2-
Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.979 Page 3 of 20




    Respectfully submitted, this 15th day of February, 2019.

                                           /s/ Todd D. Wozniak____________
                                           Matthew L. Crockett
                                           Utah Bar No. 09521
                                           crockettm@gtlaw.com
                                           Todd D. Wozniak
                                           Georgia Bar No. 777275
                                           Wozniakt@gtlaw.com
                                           Admitted Pro Hac Vice
                                           Lennon B. Haas
                                           Georgia Bar No. 158533
                                           Haasl@gtlaw.com
                                           Admitted Pro Hac Vice

                                           GREENBERG TRAURIG, LLP
                                           Terminus 200 – Suite 2500
                                           3333 Piedmont Road
                                           Atlanta, GA 30305
                                           Tel: (678) 553-2100
                                           Fax: (678) 553-215
                                           Counsel for SHA, LLC,
                                           d/b/a FIRSTCARE HEALTH PLANS




                                     -3-
 Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.980 Page 4 of 20




                   IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF UTAH
                             CENTRAL DIVISION

IHC HEALTH SERVICES, INC., d/b/a              )
INTERMOUNTAIN MEDICAL                         )
CENTER,                                       )
                                              )
      Plaintiff,                              )
                                              )    CIVIL ACTION FILE NO.
v.                                            )    2:18-cv-667-BSJ
                                              )
SHA, LLC, d/b/a FIRSTCARE HEALTH              )
PLANS,                                        )
                                              )
      Defendant.                              )

                          CERTIFICATE OF SERVICE

      I hereby certify that on February 15, 2018, I electronically filed the

foregoing document using Court’s CM/ECF system, which will send notice of

electronic filing to all counsel of record:

                                  Marcie E. Schaap, Esq.
                                 Joseph D. Amadon, Esq.
                          Marcie E. Schaap, Attorney at Law, P.C.
                               4760 S. Highland Drive #333
                                Salt Lake City, Utah 84117
                               marcie@marcieeschaap.com
                                 joe@marcieeschaap.com
Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.981 Page 5 of 20




    This 15th day of February, 2018.


                                   /s/ Todd D. Wozniak
                                   Todd D. Wozniak




                                       -2-
    Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.982 Page 6 of 20




                     IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF UTAH
                               CENTRAL DIVISION

IHC HEALTH SERVICES, INC., d/b/a              )
INTERMOUNTAIN MEDICAL                         )
CENTER,                                       )
                                              )
        Plaintiff,                            )
                                              )      CIVIL ACTION FILE NO.
v.                                            )      2:18-cv-667-BSJ
                                              )
SHA, LLC, d/b/a FIRSTCARE HEALTH              )
PLANS,                                        )
                                              )
        Defendant.                            )

            DEFENDANT SHA, LLC’S BRIEF IN SUPPORT OF ITS
                 MOTION FOR SUMMARY JUDGMENT

        In its three count First Amended Complaint, Plaintiff asserts claims for (1)

benefits allegedly due under the terms of a group medical benefits plan funded

through an evidence of coverage (“EOC”), pursuant to 29 U.S.C. § 1132(a)(1)(B);

(2) breach of fiduciary duty under 29 U.S.C. § 1132(a)(2) and/or 29 U.S.C. §

1132(a)(3); and (3) statutory penalties for allegedly failing to provide the EOC and

other plan documents to Plaintiff. [Doc. 14]. 1 Plaintiff’s claims all fail as a matter

of law and should be dismissed.


1
  All record citations are to the document and page numbers imprinted by the
Court’s docketing software except where otherwise noted. Each document cited
appears in FirstCare’s Appendix of Evidence.
 Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.983 Page 7 of 20




            STATEMENT OF UNDISPUTED MATERIAL FACTS

      In 2015, L.R. visited Utah for a religious mission. [Doc. 14 at 3]. A car hit

him on July 3, 2015, breaking his right leg and clavicle. [Doc. 25-6 at 22]. After

the accident, L.R. “was brought to the emergency room” at Plaintiff’s hospital,

where he underwent surgery on his leg. Id. He remained at the hospital until July

9, 2015, at which time he was discharged. [Doc. 25-8 at 2]. A week later, L.R.

returned to the hospital for a second operation after a standard follow-up visit on

July 13, 2015 revealed a more severe clavicle fracture than initially believed.

[Doc. 25-19 at 6].

      At the time of his Utah accident, L.R. was a covered beneficiary of the EOC

(L.R.’s mother worked for a church that contracted with FirstCare). The EOC

provides for certain medical benefits through a health maintenance organization

and, in most situations, it provides no benefits for medical care obtained from an

out-of-network medical services provider. [Doc. 25-1 at 7] (“The provider must be

a Participating Provider at the time the service is rendered” in order for the EOC to

cover a service). Plaintiff is not a “Participating Provider” as the Plan has no in-

network providers in Utah. [Doc. 20-1 at 3].

      The EOC, however, provides coverage for some emergency and some Out-

of-Area urgent care services even when “those services are not provided by a

                                        -2-
 Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.984 Page 8 of 20




Participating Provider.” [Doc. 25-1 at 31]. In relevant part, “[e]mergency care

means health care services provided in a Hospital emergency facility . . . to

evaluate and stabilize medical conditions of a recent onset and severity” such that a

reasonable person would believe the condition needed immediate treatment. Id.

      When a beneficiary receives emergency or Out-of-Area urgent care from an

out-of-network provider, the EOC provides that FirstCare “will pay [the] Non-

Participating Provider Reimbursement (NPPR) Amount for care received from

Non-Participating Providers” like Plaintiff. [Doc. 25-1 at 33]. NPPR is defined as

the amount that would be paid by Medicare for the same services (a/k/a “100% of

Medicare”). [Doc. 25-1 at 65].

      The EOC contains an express anti-assignment clause which prohibits

beneficiaries from assigning their rights or benefits under the EOC without

FirstCare’s express written consent.      [Doc. 25-1 at 58] (“This Evidence of

Coverage is not assignable by You, Your Dependents, if any, or Your Group

without the written consent of FirstCare. Likewise, the coverage and benefits

provided by this Evidence of Coverage are not assignable without the written

consent of FirstCare.”). FirstCare never provided written consent for L.R. to

assign any benefits or rights under the EOC to Plaintiff and Plaintiff does not

allege otherwise.

                                        -3-
 Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.985 Page 9 of 20




      Nevertheless, when Plaintiff presented its invoices to Firstcare, Firstcare

reviewed them and paid Plaintiff $18,577.67 for L.R.’s July 3, 2015 – July 9, 2015

visit to Plaintiff’s hospital, with L.R. remaining responsible for $2,440 of allowed

charges, all of which consisted of co-pays and deductible. [Doc. 25-11 at 4-5].

That amount is the amount that Firstcare determined Medicare would have paid for

the same services. [Doc. 25-11 at 3-4; Feb. ___ Decl. of Adolfo Valadez at ¶¶ 10-

12 (“Valadez Decl”), Appendix of Evidence Ex. A].

      Firstcare also made a payment to Plaintiff for L.R.’s second hospital stay on

July 16, 2015. That time, FirstCare paid Plaintiff $5,545.56. [Doc. 25-12 at 4-5].

Once again, FirstCare paid the amount that Firstcare determined Medicare would

have paid for the same services less any deductibles and co-pays owed by L.R..

[Doc. 25-12 at 2; Valadez Decl. at ¶¶ 13-15].

                                  ARGUMENT

      A.    Summary Judgment Standard

      “[S]ummary judgment is proper if, viewing the evidence in the light most

favorable to the non-moving party, there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Patel v. Hall, 849

F.3d 970, 978 (10th Cir. 2017) (quotes omitted); see Fed. R. Civ. P. 56(a).

Although “[a]ll disputed facts must be resolved in favor of the party resisting

                                        -4-
Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.986 Page 10 of 20




summary judgment,” White v. Gen. Motors Corp., 908 F.2d 669, 670 (10th Cir.

1990), “summary judgment may be warranted if the movant points out a lack of

evidence to support an essential element of” claims on which the nonmovant bears

the burden of persuasion at trial. Patel, 849 F.3d at 978 (quotations omitted).

Indeed, “[u]nsubstantiated allegations carry no probative weight in summary

judgment proceedings.” McCoy v. Meyers, 887 F.3d 1034, 1044 (10th Cir. 2018).

      B.     Plaintiff Lacks Standing to Pursue Any ERISA Claim.

      Plaintiff has no standing to pursue any ERISA claims.          ERISA’s civil

enforcement provision permits “participants” or “beneficiaries” to bring suit to

recover benefits due under a plan or insurance policy, sue for a breach of fiduciary,

or sue to enforce the disclosure provisions of ERISA. See 29 U.S.C. § 1132(a), (c).

“IHC is neither a participant in the Plan nor a beneficiary of the Plan, so any claim

to relief would necessarily be based upon its claimed status as a valid assignee of a

participant or beneficiary.” IHC Health Sys. v. Railserve Emps. Benefits Plan, No.

2:06-CV-588 TS, 2007 U.S. Dist. LEXIS 77988, at *7 (D. Utah Oct. 19, 2007).

      ERISA leaves “the assignability of benefits to the free negotiations and

agreement of the contracting parties.” St. Francis Reg’l Med. Ctr. v. Blue Cross &

Blue Shield of Kansas, Inc., 49 F.3d 1460, 1464 (10th Cir. 1995); see also Railserv,

2007 U.S. Dist. LEXIS 77988, at *8. Here, as in Railserv, “[i]t is undisputed that

                                        -5-
Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.987 Page 11 of 20




the Plan contains anti-assignment language.” Railserv, 2007 U.S. Dist. LEXIS

77988, at *8; [Doc. 25-1 at 58].      It is also undisputed that Firstcare “never

consented to an assignment of benefits between IHC and [L.R.].” Railserv, 2007

U.S. Dist. LEXIS 77988, at *8. “As in St. Francis,” then, “the anti-assignment

clause precludes IHC’s maintenance of this ERISA action.” Id.

      C.    Plaintiff’s Claims For Benefits Fail As a Matter of Law.

            1.     Plaintiff Cannot Show That FirstCare Abused Its Discretion

      When health insurance plans grant plan administrators discretion to construe

the plan and make factual determinations involving benefits and rights, the

administrator’s determination is reviewed under an arbitrary and capricious

standard of review. See Conkright v. Frommert, 559 U.S. 506, 509 (2010); Geddes

v. United Staffing All. Employee Med. Plan, 469 F.3d 919, 923 (10th Cir. 2006).

When a plan grants its administrator discretion, the plaintiff bears the burden of

proving that the administrator’s determination was arbitrary and capricious based

on the record considered at the time of decision. See Hall v. UNUM Life Ins. Co.

of Am., 300 F.3d 1197, 1201 (10th Cir. 2002). In applying this deferential standard

of review, a court cannot disturb an administrator’s decision simply because it

would reach a different conclusion; rather, the decision may only be reversed if the




                                        -6-
Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.988 Page 12 of 20




court finds that the decision lacked “any reasonable basis.” Geddes, 469 F.3d 919

at 929.

       In the context of emergency and Out-of-Area urgent care, like the care

provided to L.R., the EOC provides that Firstcare will pay the NPPR Amount

which is the “amount [Firstcare] will consider for eligible medical care from Non-

Preferred providers.      We determine this amount based on the payment

methodology established by Medicare.” [Doc. 25-1 at 65 (emphasis added)]. Like

Geddes, where the plan gave its administrator discretion to make benefits payment

decisions, FirstCare had discretion to determine the amount Medicare would pay

for the same services. FirstCare reasonably exercised that discretion by obtaining

Medicare payment data from a third-party vendor and paid Plaintiff the amount it

determined Medicare would pay for the services. At bottom, Plaintiff has not and

cannot show that Firstcare abused its discretion.       Summary judgment should

therefore be granted on Plaintiff’s claims for benefits. Geddes, 469 F.3d 919 at

929.

             2.     Plaintiff Received All Benefits Due Under the EOC.

       Plaintiff is entitled to no relief because it already received all benefits due

L.R. under the Plan. When a Plan beneficiary receives emergency care or Out-of-

Area urgent care, the EOC provides that FirstCare “will pay NPPR for care

                                         -7-
Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.989 Page 13 of 20




received from Non-Participating Providers” like Plaintiff. [Doc. 25-1 at 33]. The

NPPR Amount is the amount Firstcare determines Medicare would pay for the

same services. [Id. at 65].

      Plaintiff received payments for all services provided L.R. at a rate equal to

100% of the Medicare rate. [See Valadez Decl. at ¶¶ 9-15]. FirstCare sent the

diagnosis codes that IHC provided in its benefits claims to Webstrat, a third-party

pricing service. [See Valadez Decl. at ¶ 10].      In accordance with the EOC,

Webstrat then priced the codes that IHC provided at 100% of Medicare. [[See

Valadez Decl. at ¶ 11]. That came to $21,017.67 for the July 3-9, 2015 services,

and $5,845.56 for the July 16-17, 2015 services. [See Valadez Decl. at ¶¶ 11, 13].

      Less copays and deductibles owed by L.R. under the EOC, FirstCare paid

IHC 100% of Medicare for the billing codes that IHC submitted, an amount that

totaled $24,123.23. Firstcare thus paid Plaintiff the full amount required by the

EOC (less co-pays and deductibles owed by L.R.) and Plaintiff is not entitled to

any additional payments from Firstcare.

      D.     Plaintiff’s Breach of Fiduciary Duty Claim Under ERISA §
             502(a)(2) Fails Because Plaintiff Seeks No Remedy on Behalf of an
             ERISA Plan.

      Fiduciary breach claims asserted under ERISA § 502(a)(2), 29 U.S.C. §

1132(a)(2), are brought on behalf of an ERISA plan and must seek remedies that

                                          -8-
Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.990 Page 14 of 20




would exclusively benefit the Plan. See Walter v. Int’l Assn of Machinists Pension

Fund, 949 F.2d 310, 317 (10th Cir. 1991) (“Under [§ 1132(a)(2)], a fiduciary who

breaches his fiduciary duty is liable to the plan—not to the beneficiaries

individually”); see also Alexander v. Anheuser-Busch Companies, Inc., 990 F.2d

536, 540 (10th Cir. 1993) (noting that “§ 1132(a)(2) does not authorize a

participant or beneficiary to bring a private right of action for damages to redress a

breach of fiduciary duty”).

      In Lenhart v. Air America, Inc., for example, this Court dismissed a claim

under § 1132(a)(2) because it was “merely an alternative means of recovering

individual benefits, which Plaintiffs [could] appropriately bring against the proper

parties under § 1132(a)(1)(B).” No. 2:03CV429DAK, 2003 WL 23355737, at *4

(D. Utah Dec. 10, 2003). The same is true here. Plaintiff seeks no remedies on

behalf of the EOC or any other ERISA plan. Instead, Plaintiff seeks only to be

paid additional money. Such a claim is not cognizable under ERISA § 502(a)(2)

and must be dismissed. Walter, 949 F.2d at 317; Lenhart, 2003 WL 23355737, at

*4.




                                         -9-
Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.991 Page 15 of 20




      E.    Plaintiff’s Breach of Fiduciary Duty Claim Under ERISA §
            502(a)(3) Fails Because Plaintiff Has an Adequate Remedy Under
            ERISA § 502(a)(1)(B) and Seeks No Equitable Relief.

      ERISA § 502(a)(3) is a catch-all provision that provides for equitable relief

to enforce the terms of ERISA or a Plan only when no other remedial provision of

ERISA provides adequate relief. See U.S. Airways v. McCutchen, 569 U.S. 88,

100 (2013) (holding that section 1132(a)(3) “does not, after all, authorize

appropriate equitable relief at large…; rather, it countenances only such relief as

will enforce the terms of the plan or the statute”); Varity Corp. v. Howe, 516 U.S.

489, 512 (1996) (observing that 1132(a)(3) is a “catchall provision acting as a

safety net, offering appropriate equitable relief for injuries caused by violations

that [29 U.S.C. § 1132(a)] does not elsewhere adequately remedy”); Felix v.

Lucent Techs., Inc., 387 F.3d 1146, 1163 (10th Cir. 2004) (describing § 1132(a)(3)

as “the catch-all provision”).   In other words, when other ERISA provisions

provide adequate remedies, § 1132(a)(3) has no room to operate. See Lefler v.

United Healthcare of Utah, Inc., 72 F. App’x 818, 826 (10th Cir. 2003) (holding

that “consideration of a claim under 29 U.S.C. § 1132(a)(3) is improper when” a

plaintiff states a cognizable claim under § 1132(a)(1)(B) even if the plaintiff

ultimately fails to recover anything under § 1132(a)(1)(B)).




                                       - 10 -
Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.992 Page 16 of 20




      Here, Plaintiff seeks benefits under the terms of the EOC, not equitable

relief. [See doc. 14 at 7 (seeking as relief for FirstCare’s alleged violation of §

1132(a)(3), “payment of medical expenses [Plaintiff] incurred in treating L.R.”).

In fact, Plaintiff specifically alleges that “[t]he actions of [FirstCare] in breaching

its fiduciary duties under ERISA have caused damage to the Plaintiff in the form of

denied medical benefits.” [Doc. 14 at 6 (emphasis added)]. As in Lefler, those

benefits, even if ultimately unavailable to Plaintiff, are adequately provided for

under § 1132(a)(1)(B). Lefler, 72 F. App’x at 826. Plaintiff’s § 1132(a)(3) claim

thus fails as a matter of law. See Lefler, 72 F. App’x at 826 (“Dismissal of the §

1132(a)(3) claim was proper as a matter of law.”)

   F. Plaintiff’s ERISA § 502(c)(1) Claim for Statutory Penalties Fails
      Because FirstCare is Not the Plan Administrator.

      Under ERISA § 502(c)(1), 29 U.S.C. § 1132(c)(1), plan administrators who

fail or refuse to a plan participant’s or beneficiary’s request for certain plan

documents “may in the court’s discretion be personally liable to such participant or

beneficiary in the amount of up to $100 a day from the date of such failure or

refusal.” Id.; Jenkins-Dyer v. Exxon Mobil Corp., 651 F. App’x 810, 818 (10th

Cir. 2016) (“29 U.S.C. § 1132(c)(1)(B) . . . authorizes a monetary penalty against

an ERISA plan administrator who fails to comply with a request for information

with respect to any single participant or beneficiary.”). “The term ‘administrator,’”
                                         - 11 -
Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.993 Page 17 of 20




in turn, means “the person specifically so designated by the plan or, if no

administrator is designated, the plan’s sponsor.” 29 U.S.C. § 1002(16)(B).

      Although Plaintiff has not identified the administrator or sponsor of the plan

covering L.R., it is undisputed that FirstCare is neither.      The EOC does not

designate an administrator. [See doc. 25-1]. Moreover, Plaintiff—who admits that

the administrative record, which lacks any mention of FirstCare as administrator, is

complete—has presented no evidence that FirstCare is the plan administrator. In

fact, the plan sponsor is L.R.’s mother’s employer, not FirstCare. See 29 U.S.C. §

1002(16)(B) (defining plan sponsor to be the employer in the case of single

employer benefit plans, the employee organization for plans maintained by such

entities; and groups of representatives for plans maintained by one or more

employers or employee organizations). Being neither the plan administrator nor

the plan sponsor, FirstCare cannot be liable for any statutory penalties for allegedly

failing to provide Plaintiff with plan documents. Plaintiff’s § 1132(c)(1) claim

therefore fails as a matter of law.

                                      CONCLUSION

      For these reasons, FirstCare asks the Court to grant its motion for summary

judgment, dismiss all of Plaintiff’s claims with prejudice, and award FirstCare its

attorney’s fees and costs.

                                         - 12 -
Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.994 Page 18 of 20




     Respectfully submitted, this 15th day of February, 2019.

                                              /s/ Todd D. Wozniak____________
                                              Matthew L. Crockett
                                              Utah Bar No. 09521
                                              crockettm@gtlaw.com
                                              Todd D. Wozniak
                                              Georgia Bar No. 777275
                                              Wozniakt@gtlaw.com
                                              Admitted Pro Hac Vice
                                              Lennon B. Haas
                                              Georgia Bar No. 158533
                                              Haasl@gtlaw.com
                                              Admitted Pro Hac Vice

                                              GREENBERG TRAURIG, LLP
                                              Terminus 200 – Suite 2500
                                              3333 Piedmont Road
                                              Atlanta, GA 30305
                                              Tel: (678) 553-2100
                                              Fax: (678) 553-2154

                                              Counsel for SHA, LLC,
                                              d/b/a FIRSTCARE HEALTH PLANS




                                     - 13 -
Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.995 Page 19 of 20




                   IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF UTAH
                             CENTRAL DIVISION

IHC HEALTH SERVICES, INC., dba                )
INTERMOUNTAIN MEDICAL                         )
CENTER,                                       )
                                              )
      Plaintiff,                              )
                                              )    CIVIL ACTION FILE NO.
v.                                            )    2:18-cv-667-BSJ
                                              )
SHA, LLC, d.b.a. FIRSTCARE HEALTH             )
PLANS,                                        )
                                              )
      Defendant.                              )

                          CERTIFICATE OF SERVICE

      I hereby certify that on February 15, 2018, I electronically filed the

foregoing document using Court’s CM/ECF system, which will send notice of

electronic filing to all counsel of record:

                                  Marcie E. Schaap, Esq.
                                 Joseph D. Amadon, Esq.
                          Marcie E. Schaap, Attorney at Law, P.C.
                               4760 S. Highland Drive #333
                                Salt Lake City, Utah 84117
                               marcie@marcieeschaap.com
                                 joe@marcieeschaap.com
Case 2:18-cv-00667-BSJ Document 33 Filed 02/15/19 PageID.996 Page 20 of 20




     This 15th day of February, 2018.


                                    /s/ Todd D. Wozniak
                                    Todd D. Wozniak




                                        -2-
